Citation Nr: 0923706	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-24 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.  In March 2009, the Veteran 
testified before the Board at a hearing that was held at the 
RO.

At his hearing, the Veteran raised a claim for service 
connection for a psychiatric disability due to his service-
connected back disability and erectile dysfunction.  That 
claim is not before the Board and is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2008).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2008).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the Veteran has been granted a 40 percent 
disability rating for the orthopedic manifestations of a low 
back disability, separate 10 percent disability ratings for 
the neurologic manifestations of the low back disability, a 
10 percent disability rating for chronic sinusitis, and a 0 
percent disability rating for erectile dysfunction, for a 
combined disability rating of 60 percent.  The Veteran has no 
other service-connected disabilities.  Accordingly, he does 
not meet the schedular requirements for a TDIU rating.  The 
issue, then, is whether the Veteran's service-connected 
disabilities nevertheless prohibit him from sustaining 
gainful employment, such that a TDIU rating may be assigned 
on an extraschedular basis.  

In this regard, the Board finds that the record requires 
clarification. 

On VA examination in March 2003, the examiner determined that 
the Veteran was not unemployable as a result of his service-
connected low back disability.  In March 2004, however, the 
Social Security Administration determined that the Veteran 
was disabled by as a result of his back disability and his 
chronic sinusitis.  Clinical evidence dated since March 2004 
suggests that the severity of the Veteran's back disability 
has worsened.  On VA examination in January 2007, the 
examiner agreed that the Veteran was significantly limited in 
his usual occupation as a result of his back disability, and 
that his back disability otherwise limited him in occupations 
requiring mobility, manual dexterity, lifting, and carrying.  
The examiner did not opine as to whether the Veteran's 
service-connected disabilities as a whole rendered him 
unemployable.

In March 2009 testimony before the Board, the Veteran stated 
that he was neither able to sit nor stand for prolonged 
periods as a result of his back disability, severely limiting 
his options for employment.  He additionally stated that he 
would only be able to work at most on a part time basis, as a 
result of having to rest his back, and that due to his 
education, he was unable to find suitable employment.

A VA examiner has not yet been asked to render an opinion as 
to the overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Because the authority to assign extra-schedular 
ratings has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation 
and Pension Service, and not the Board, in the first 
instance, the correct course of action for the Board where it 
finds that entitlement to an extra-schedular evaluation may 
be present is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of this, and 
because it appears that the Veteran is no longer working, the 
prudent and thorough course of action is to afford the 
Veteran an examination on remand, to ascertain the impact of 
his service-connected disabilities on his unemployability.  

Accordingly, the case is REMANDED for the following actions:

1.  After the Veteran's pending claim 
for service connection for an acquired 
psychiatric disorder has been 
adjudicated, schedule the Veteran for a 
social and industrial examination for 
the purpose of ascertaining the 
cumulative impact of the Veteran's 
service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all 
of the Veteran's service-connected 
disabilities (lumbar spine with 
bilateral lower extremity radiculopathy 
and chronic sinusitis) jointly on the 
Veteran's employability.  The examiner 
should opine as to whether the 
Veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should consider the Social 
Security Administration determination 
that the Veteran is not qualified for 
employment requiring physical activity 
and that he does not have transferrable 
skills to light work, and the Veteran's 
statements that his disabilities render 
him suitable at most for employment on 
a part-time basis.  Finally, if the 
Veteran's service-connected 
disabilities do not cumulatively render 
him unemployable, the examiner should 
suggest the type or types of employment 
in which the Veteran would be capable 
of engaging with his current service-
connected disabilities, given his 
current skill set and educational 
background.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for a 
TDIU rating, including whether referral 
of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

